Citation Nr: 0514610	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  94-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as being secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1994 and March 1996 rating decisions 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the September 1994 rating 
decision, the RO denied service connection for a low back 
disorder on a direct basis.  In the March 1996 rating 
decision, the RO denied service connection for a low back 
disorder, as being secondary to service-connected 
disabilities.

In February 2001, the Board denied service connection for a 
low back disorder, both on a direct basis and as secondary to 
service-connected disabilities.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the veteran and the Secretary 
of VA filed a joint motion to vacate the February 2001 Board 
decision and remand it because the Board had not provided 
adequate reasons and bases as to VA's duty to provide the 
veteran with notice of the allocation of the burdens of 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002).  The Court granted the 
motion.

In December 2003, the Board remanded the claim for additional 
development and adjudicative action consistent with the March 
2003 joint motion.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The credible and probative evidence does not show that 
the veteran sustained a back injury or injuries during 
service.

2.  The preponderance of the evidence is against a finding 
that the low back disorder had its onset in service, was due 
to the service-connected lower extremity disorders, or that 
it was aggravated by the service-connected lower extremity 
disorders.  



CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, nor is the low back disorder proximately 
due to, the result of, or aggravated by a service-connected 
disorder or disorders.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide and will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in April 
2004 and January 2005.  Since both of these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the September 1994, March 1996, and September 1998 
rating decisions, the August 1995 statement of the case, and 
the March 1996, September 1998, November 1999, and November 
2004 supplemental statements of the case, the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
Specifically, the veteran was told that it had determined 
there was a lack of evidence of an in-service back injury and 
a lack of evidence of a nexus between the post service back 
complaints and service.  The veteran was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the November 
2004 supplemental statement of the case, which addresses VA's 
duty to notify claimants of necessary information or 
evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's April 2004 letter, it listed the evidence that was 
needed from the veteran.  For example, it stated that it 
needed evidence showing that the veteran's back disorder had 
existed from the military to the present time; dates of 
medical treatment during service; statements from persons who 
knew him when he was in service and know of any disability he 
had while on active duty; records and statements from service 
medical personnel; medical evidence from hospitals, clinics, 
private physicians for treatment since service; pharmacy 
prescription records; and insurance examination reports.  
Following this list, the RO stated, "Send us any medical 
reports you have," "Send any treatment records pertinent to 
your claimed condition(s)," and "If you wish to submit 
information that is relevant to your appeal, you may also 
include the information on the enclosed VA Form 21-4138, 
Statement in Support of Claim."  The Board finds that such 
statements meet the fourth element, as the veteran was placed 
on notice that he should submit any evidence in his 
possession that pertained to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim for service connection for the low back disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA treatment records.  The Board notes that in a 
statement from the veteran, dated in November 2004, he 
indicated he had received treatment from a chiropractor Dr. 
HL, who disagreed with the Board's February 2001 finding that 
there was no relationship between the post service back 
complaints and the veteran's service-connected disabilities.  
The veteran also stated that he had fallen in 1999 and 
sustained multiple injuries, including to his back, which 
records could be obtained from Dr. B.  In the January 2005 
VCAA letter to the veteran, the RO specifically stated the 
following:

You indicated that you received treatment 
from Dr. B[ and] Dr. H[] L[].  Complete 
and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release 
Information, for each health care 
provider (one provider per Form) so that 
we can obtain treatment 
information. . . . .  You may want to 
obtain and send us the information 
yourself.  

The record reflects that the veteran did not respond to above 
request.  (The Board notes that the January 2005 letter was 
sent to the same address that was shown on the veteran's 
November 2004 statement).  The duty to assist is not a one-
way street.  The veteran indicated that there were 
outstanding relevant medical records, and VA requested the 
veteran's assistance in obtaining those records.  The veteran 
has not responded to the request, and the Board finds that VA 
has fulfilled its duty to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  Finally, an examination 
was provided in connection with the claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained (other than the records addressed above 
where the veteran has not provided VA with permission to 
obtain those records).  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual Background

The veteran's service medical records, including his 
September 1985 separation examination report reflect no 
complaints or abnormal findings pertaining to the low back.  
In conjunction with the separation examination he completed a 
report of medical history questionnaire in which he denied 
having then or having had recurrent back pain and denied 
having had any illness or injury other than the bunionectomy 
and sinusitis.  By signing the report of medical history, the 
veteran attested to the fact that the information he had 
provided was "true and complete to the best of [his] 
knowledge."  A report of medical examination shows that 
clinical evaluation of the spine and other musculoskeletal 
system was normal.  His height on entry into service and 
separation from service was the same, that being 72 inches.

The veteran's DD Form 214 reflects that he was an aircraft 
pneudraulics repairer.

The veteran filed his initial claim for VA disability 
benefits in October 1985.  He claimed benefits for a foot 
disability only.  A December 1985 VA examination report shows 
the veteran's height was recorded as six feet, two inches.  
The examination was in regard to his feet, with no mention of 
any back problems.

In a February 1986 rating decision the RO granted service 
connection for bilateral hallux valgus deformities of the 
right and left feet, which each foot rated as 10 percent 
disabling.

VA treatment records show that the veteran was seen in April 
1987 for complaints of a lesion on his back, which he stated 
had been there for two years and would sometimes change in 
size.  He reported having low grade, chronic back pain that 
increased with activity and improved with heat, aspirin and 
rest.  The treating physician provided an assessment of 
chronic low back pain, probably related to his foot problems.  
During a December 1987 VA examination, the veteran reported 
he was working as a manager of a restaurant and would 
probably have to discontinue working because of foot pain and 
"more recently [the] onset of back pain."  Examination 
showed that his forward gait and station were intact.  No 
back complaints or abnormalities were noted.  VA treatment 
records do not document any further back complaints until 
1993.

In May 1988, the veteran filed a claim for increase for his 
bilateral foot disorder.  

Treatment records from the California State University 
Hospital show that the veteran received treatment for 
multiple problems from October 1989 to March 1992, but make 
no reference to any complaints or clinical findings 
pertaining to the back.  In October 1989, when he complained 
of knee pain, it was noted that he was doing martial arts and 
working towards a Black Belt.

In February 1992, the veteran filed a claim for service 
connection for a bilateral knee disability.

In a March 1993 rating decision the RO granted service 
connection for residuals of a right knee injury and assigned 
a 20 percent evaluation (he is now in receipt of a 30 percent 
evaluation).  In a September 1994 rating decision, the RO 
granted service connection for anterior cruciate ligament 
instability of the left knee, and assigned a 10 percent 
rating for the disorder (he is still in receipt of a 
10 percent evaluation).

VA medical records reflect that in April 1993, the veteran 
was seen for allergies.  In reporting his past medical 
history, the veteran denied any major illness in the past, 
but noted he had a bilateral knee problem.  In May 1993, the 
veteran was noted to have multiple musculoskeletal 
complaints, including low back pain.  The examiner stated the 
veteran's back movements were mildly restricted.  In July 
1993, it was noted that the veteran was still involved in 
martial arts.  When seen in November 1993, the veteran 
complained of pain in the feet, knees, and low back "as well 
as other areas."  X-rays were reported to reveal unilateral 
lumbarization of the left side of L6.  The clinical 
impression was low back pain.  The veteran was given a 
physical therapy referral, but did not report for the 
scheduled appointments.

In a January 1994 statement, which was primarily in regard to 
his knees, the veteran stated that he had been "trying to 
get [his] lower back checked for years" and that all the VA 
doctors had shied away from the issue.  In a March 1994 
statement, he reported that his military records should 
reflect that his height on entry into service in September 
1982 had been 73 and 3/4 inches, and that his height on 
separation from service in September 1985 had been 73 and 1/4 
inches.  He attributed this 1/2 inch reduction in height to 
having compressed discs in his back that were now giving him 
much trouble.  He stated that he had been seen at Palo Alto 
once but that because of the doctor's "belittling remarks," 
he never followed up on the problems.

In his July 1995 notice of disagreement the veteran alleged 
that he was 3/4 of an inch shorter on separation from service 
than he had been when he enlisted, and claimed that his back 
problems were due to this reduction in height and his foot 
and knee problems.  He also indicated that his in-service 
back complaints had not been recorded because there was a 
"tendency of at least some doctors not to record back 
complaints on medical records."  He asserted that there was 
a link between his back and his service-connected feet and 
knees.  In his October 1995 substantive appeal, he attributed 
his low back symptoms to his service-connected bilateral knee 
and foot disorders.

During a February 1996 VA examination the veteran reported 
having had low back pain for the previous five years.  The 
examiner reviewed the claims file and found no evidence of a 
service-connected low back disorder or injury.  The veteran 
reported he had declined additional vocational rehabilitation 
because he did not want to drive for additional training 
because he felt sitting made his back worse.  Examination 
showed full, painless range of motion of the lumbar spine, 
normal lordotic curvature, no tenderness, and a negative 
straight leg raising test.  An x-ray study of the lumbosacral 
spine showed a transitional vertebra at S1.  Following the 
examination, the examiner provided a diagnosis of lumbar 
strain and stated that because the veteran showed no evidence 
of an altered gait pattern, that his service-connected foot 
and knee conditions were "not the direct or proximate cause 
of the [veteran]'s lumbar strain."

In a March 1996 statement the veteran stated that he believed 
VA had the necessary information regarding his claim and that 
he had been told by VA and other doctors of the nonexistence 
of a medical remedy for his lower back condition.  He said 
that although exercise and therapy had been recommended, his 
pain was worsening at a higher rate than normal and required 
him to take "drastic measures to cope."  He further stated 
that he had been told that doctors' visits would not resolve 
the problem and, therefore, there were not numerous doctors' 
evaluations.  He further noted having been told that x-rays 
had clearly revealed his condition.

A March 1997 VA treatment record indicates that the veteran 
complained of worsening low back pain that prevented him from 
exercising.  Examination of the back showed mild limitation 
of motion and negative straight leg raising to 70 degrees.  
Dr. Ewing, the treating physician, provided an assessment of 
chronic back pain.  The veteran did not report for a physical 
therapy (back program) appointment scheduled for the same day 
and canceled an appointment for the following month.

In May 1997 the RO received a request from an attorney for 
all of the veteran's medical records for use in a legal 
proceeding in which the veteran was the plaintiff.

In an October 1997 statement the veteran indicated that 
although he had complained of back pain while in service, 
none of the doctors took his complaints seriously.  He also 
claimed that while serving with an airborne unit, he had 
injured his back, resulting in him being shorter on 
separation from service than he was when he entered service.  
He asserted that his back pain made him totally dysfunctional 
at times.

At an April 1998 VA examination, the veteran reported having 
performed ten parachute jumps while serving with an airborne 
unit and having participated in forced marches of up to 40 
miles with heavy gear.  He also reported having experienced 
localized low back pain after lifting a generator in 1983, 
while in service.  He stated that he had sought treatment for 
the back pain, been given medication, and then returned to 
duty.  An x-ray taken at that time showed the transitional S1 
vertebra and minimal degenerative spondylosis.  At the time 
of the examination the veteran reported having mild back pain 
that became moderate with prolonged standing.  Examination 
revealed decreased lordotic curvature, diminished range of 
motion, and pain at the extremes of motion.  Following 
examination, the examiner provided a diagnosis of lumbar 
strain.  In a May 1998 addendum to the April 1998 examination 
report, the examiner noted that the veteran had a history of 
more than 10 parachute jumps and expressed the opinion that 
it was at least as likely as not that the diagnosed lumbar 
strain had its onset during service.  The examiner stated 
that it was most likely caused by the injury sustained in 
1983 while lifting a generator.

According to the VA treatment records, the veteran again 
complained of low back pain in July 1998 that did not result 
in any diagnosis.

In a November 1998 statement, the veteran reported that his 
service medical records documented the treatment for a hernia 
that was caused by the prolonged lifting of heavy objects and 
leg pain due to overuse.  He also indicated that during a VA 
examination, the examiner noted that he had walked with an 
altered step.  The veteran asserted that his back pain was 
due to the service-connected disabilities.  

The veteran submitted a November 1998 statement from his 
father, wherein his father indicated that he could recall the 
veteran's complaints of lumbar pain as far back as "1985" 
and that the back pain increased greatly in 1984 until his 
separation from service in 1985.  He stated the veteran 
continued to complain of low back pain after his separation 
from service.  The veteran's father noted that the veteran 
had attributed his back pain to having lifted generators and 
loading and unloading trucks.  He further stated that the 
veteran had had problems with his back after "40 mile 
marches with full gear," and speculated that the veteran's 
back problems were due to service.

Along with the veteran's November 1998 statement, he 
submitted excerpts from medical treatises pertaining to a 
relationship between forefoot varum deficits and mechanical 
low back pain due to malpositioning of the pelvis; and a 
relationship between malfunctioning of the first metatarsal 
joint of the foot and lower back pain due to postural 
abnormalities.  The studies indicated that the use of 
orthotics greatly diminished the participant's pain 
complaints.

In a November 2004 statement, the veteran asserted that his 
military experience was the "only physically demanding, 
extra-super laborious work" that had caused him physical 
injuries.  He stated his feet developed bunions from over-
use.  He added his feet started to expand and that his knees 
and back "ached all the time with moderate pains."  The 
veteran stated that because he was "physically strong" and 
did not complain, he was given extra work, such as loading 
and unloading trucks, digging trenches, digging extra fox 
holes for soldiers taking on lighter tasks, and pulling guard 
duty for extended periods of time.  He stated that the work 
he did while in service was "injurious" to his entire body, 
particularly his skeletal system.  The veteran asserted that 
a physician assisted him with locating the article he had 
submitted and that when the veteran's claim for service 
connection was denied on a secondary basis, the physician 
stated that there was "something wrong" with the denial.  
He stated he had slipped while working and had injured his 
lower back in 1999, which had increased his back pain.  

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Compensation may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming that he has a back disability due to 
an injury or injuries sustained in service and/or due to his 
service-connected lower extremity disabilities.  The veteran 
is currently service connected for the following disabilities 
at the following evaluations: residuals of a right knee 
injury with ligament laxity, which is currently 30 percent 
disabling; anterior cruciate ligament laxity of the left 
knee, which is 10 percent disabling; and hallux valgus of the 
right and left feet, each evaluated as 10 percent disabling.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder, both on 
a direct basis and as secondary to the service-connected 
lower extremity disabilities.  The reasons follow.

Despite the veteran's allegations of having injured his back 
and having experienced pain in service for which he sought 
treatment, his extensive service medical records show no 
complaints or abnormal findings pertaining to the low back.  
Additionally, at the time of his separation examination, his 
spine was examined and it was determined that it was normal.  
The veteran specifically denied having had or having then 
recurrent back pain and any illnesses or injuries other than 
the bunionectomy and sinusitis.  His allegation that he lost 
height during service as a result of a compressed disc is 
without merit, as the veteran's height, as shown in the 
entrance and separation examination reports, was essentially 
the same.  Moreover, such a finding would not necessarily be 
dispositive of such matter.  Additionally, there is no 
competent evidence that the veteran has ever had a compressed 
disc.  Finally, the veteran's height remained essentially the 
same when he was examined by VA in December 1985.

When the veteran filed his original claim for VA disability 
benefits in October 1985, he made no mention of any back 
problems.  In fact, the initial evidence of a back complaint 
was in April 1987, more than a year and a half after the 
veteran's separation from service.  The veteran has claimed 
that he had constant pain in service and constant pain 
following his discharge from service.  The objective evidence 
does not support the veteran's assertion of constant pain.  
He has stated that he was seen multiple times in service for 
back pain; however, he did not seek disability benefits for 
such when he first filed his claim for compensation benefits.  
His silence, when otherwise providing information having the 
purpose of advancing a claim, constitutes negative evidence, 
which weighs against a finding that the veteran's post 
service lumbar spine disorder is related to service. 

Medical records from the California State University Hospital 
show that in 1989 the veteran was involved in martial arts 
and that he was treated for multiple problems from 1989 to 
1992, none of which address back pain.  In fact, after 1987 
there is no reference to any back problems in the medical 
evidence until May 1993, when the veteran was noted to have 
multiple musculoskeletal complaints including back pain.  
Later that year, x-rays showed lumbarization of L6, which is 
a congenital anomaly that is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c); STEDMAN'S 
MEDICAL DICTIONARY, 998 (26th ed. 1995) (defining 
lumbarization as a congenital anomaly of the lumbosacral 
junction characterized by development of the first sacral 
vertebra as a lumbar vertebra; there are six lumbar vertebrae 
instead of five).  The veteran's complaints of low back pain 
did not result in a diagnosis of an acquired back disorder 
until February 1996, more than 10 years after his separation 
from service, when there was a diagnosis of lumbar strain.  
At that time, the VA examiner determined that the veteran did 
not have an altered gait and that the veteran's service-
connected bilateral foot and knee conditions were "not the 
direct or proximate cause of the [veteran]'s lumbar strain."  
Such statement is evidence against the veteran's claim for 
secondary service connection.  Also, such statement outweighs 
the April 1987 assessment of chronic low back pain, which was 
"probably related to [the veteran's] foot problems."  The 
finding made in the February 1996 examination report is 
definitive, where as the finding made in the 1987 treatment 
record is speculative, and the examiner did not provide a 
basis for his opinion.  Additionally, the examiner in the 
February 1996 examination report indicated he had reviewed 
the veteran's claims file, and he provided a basis for his 
determination.  There is no indication that the examiner who 
examined the veteran in 1987 had reviewed the veteran's 
claims file.  For these reasons, the Board has accorded more 
probative value to the finding in the February 1996 
examination report that the veteran's back disorder was not 
proximately due to or the result of the service-connected 
bilateral knee and foot disorders.  

The Board is aware that the veteran has submitted medical 
treatises documenting a relationship between forefoot 
problems and mechanical low back pain; however, this 
literature is based on studies conducted of other individuals 
with foot problems and it is outweighed by the opinion of the 
VA examiner in February 1996, which was specific to the 
veteran's medical problems and complaints, and was based on 
review of the evidence in the claims file.  Because the 
February 1996 VA examination pertained specifically to the 
veteran and is highly probative, the Board finds that the 
preponderance of the evidence is against a finding that the 
low back complaints are related to the service-connected 
bilateral foot and knee disorders.  The veteran's allegations 
of a VA doctor noting an abnormal gait is not supported by 
the medical evidence.

At the time of the April 1998 VA examination the veteran 
reported having performed 10 parachute jumps during service 
and having injured his back while lifting a generator in 
1983.  There are extensive service medical records with 
multiple entries dated in 1983 and none of them document any 
report of a back injury or any complaints of back problems at 
any time during that year, or for the remainder of the 
veteran's service.  In the report of medical history 
completed by the veteran at separation, he specifically 
denied any history of recurrent back pain; however, he had 
the wherewithal to report his bilateral foot and sinus 
problems.  His separation document shows that clinical 
evaluation of the veteran's spine was normal.  The veteran's 
denial of recurrent back pain at the time of his separation 
from service is accorded high probative value.  The statement 
was made contemporaneously with the veteran's service and 
prior to the veteran's claim for monetary benefits for a low 
back disorder.  By signing the report of medical history, the 
veteran attested to the fact that the information he had 
provided was "true and complete to the best of [his] 
knowledge."  Thus, when considering the veteran's claim for 
service connection for a low back disorder, the denial of any 
history of recurrent back pain at separation is a statement 
against interest.  Those kind of statements are habitually 
reliable and very credible.  Additionally, it must be noted 
that the veteran's military occupational specialty was an 
aircraft pneudraulics repairer.  While he served with an 
airborne division, there is no showing that he received any 
training or citations for parachuting.  

Further, if the veteran had had an in-service back injury or 
injuries and/or his back pain had originated in service, 
there is no logical reason for his not claiming a back 
disability until more than 10 years after service.  Within 
three months after separation from service, the veteran began 
submitting claims for compensation for a variety of 
disorders.  Therefore, it would be unlikely that he would 
have forgone submitting a claim for compensation for a low 
back disorder, had he had chronic low back pain from the time 
he was in service based upon multiple complaints of back-
related difficulties in service.  It was not until 1998 that 
the veteran alleged to have had 10 parachute jumps and to 
have been injured lifting a generator.  This history, which 
is unsupported by any independent evidence and is 
inconsistent with official records, was first reported 
several years after the veteran submitted a claim for service 
connection for a back disability.  Thus, in light of the 
above discussion, the Board does not extend credibility to 
the veteran's accounts of his back problem nor does it accept 
as accurate his father's claimed recollections, as such 
recollections are clearly based upon the veteran's report of 
history, which the Board finds is not credible.  See Baldwin 
v. West, 13 Vet. App. 1 (1999) (the Board must determine the 
credibility of the evidence).  It is also noted with interest 
that despite the veteran's allegation of such severe pain 
that he had to take drastic measures to cope, he failed to 
take part in the physical therapy that VA has offered him for 
his back pain.  It is further noted that various other 
statements by the veteran as to the severity of his back 
disorder are unsupported by the objective medical evidence.

The Board notes that in the May 1998 addendum to the April 
1998 examination report, the examiner attributed the 
veteran's low back complaints to the veteran's service, 
"most likely the 1983 lifting injury."  Although the 
examiner stated that he had reviewed the claims file, the 
service medical records, as already explained, do not show 
any back injury at any time during service and the veteran's 
own history at the time of separation contradicts what he is 
alleging in support of his claim for disability benefits.  
Thus, because the examiner's opinion was based on the 
veteran's report of an in-service injury and strains on the 
veteran's back, which the Board has determined not to be 
credible, the Board has given little to no probative value to 
this opinion.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Therefore the Board finds that the probative and credible 
evidence shows that the veteran's current low back complaints 
are not related to an in-service disease or injury or 
injuries.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 




ORDER

Service connection for a low back disorder both on a direct 
basis and as secondary to service-connected lower extremity 
disabilities is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


